Citation Nr: 0210710	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  94-07 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

1.  The propriety of a 10 percent initial rating for 
degenerative arthritis of the left knee.  

2.  The propriety of a 10 percent initial rating for 
instability of the left knee, status post ACL reconstruction.  



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to May 
1993, with subsequent service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision by the RO 
that granted service connection for left anterior cruciate 
ligament laxity, status post anterior cruciate ligament 
reconstruction and assigned a 10 percent rating for this 
disability, effective May 21, 1993.  

The Board remanded this case to the RO for further 
development in August 1996.  The veteran was schedule to 
testify at a personal hearing at the RO in May 1998, but the 
record indicates that he failed to appear for that hearing.  
In October 1998 the Board again remanded this case to the RO 
for further development.  In a subsequent rating decision of 
April 2002, the RO assigned a 10 percent rating for 
degenerative arthritis of the left knee, effective May 21, 
1993 and a separate 10 percent evaluation for instability of 
the left knee, status post ACL reconstruction, also effective 
from May 21, 1993.  

The issues regarding the propriety of the 10 percent initial 
rating for degenerative arthritis of the left knee and the 
propriety of a 10 percent initial rating for instability of 
the left knee, status post ACL reconstruction are now before 
the Board for appellate consideration at this time.  



FINDINGS OF FACT

1.  Throughout the period since the effective date of service 
connection degenerative joint disease in the veteran's left 
knee has been manifested by no more than occasional swelling, 
pain limiting flexion to 105 degrees, and some fatigue and 
weakness after prolonged activity.  

2.  Throughout the period since the effective date of the 
grant of service connection the veteran has had no more than 
slight locking and instability in the left knee.  



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for degenerative arthritis of the left knee have not 
been met.  38 U.S.C.A. § 1155, (West 1991); 38 C.F.R. 
§ 4.71(a), Diagnostic Codes 5010, 5260, 5261 (2002).  

2.  The criteria for an initial evaluation in excess of 10 
percent for instability of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71(a), 
Diagnostic Code 5257 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law.  This provision was codified at 38 U.S.C.A. § 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

In an April 2002 supplemental statement of the case the RO 
informed the claimant of the requirements of the VCAA, of the 
evidence needed to substantiate his claim, and of who was 
responsible for obtaining evidence.  Moreover, it is noted 
that the veteran was informed of the laws and regulations 
governing the issues on appeal in that supplemental statement 
of the case as well as in the original statement of the case 
dated in January 1994 and in supplemental statements of the 
case issued in September 1994 and May 1998.  These documents 
served to inform the veteran of the evidence needed to 
substantiate his claim for increased ratings for his service 
connected left knee disabilities.

Also, it appears from a review of the record that all 
available relevant clinical records have been obtained.  
Therefore, no further evidentiary development appears to be 
necessary in regard to the appellant's claim for entitlement 
to increased initial ratings for his service connected left 
knee disabilities.  

In view of the above, the Board concludes that no further 
action is necessary to assist the appellant in substantiating 
his current claim.  The Board will therefore proceed to 
consider the merit of this claim on the basis of the evidence 
currently of record.  

I.  Factual Basis

On a July 1993 examination prior to entrance into the Army 
National Guard, the veteran's lower extremities were 
evaluated as normal on clinical evaluation.  A history of 
left knee ligament surgery during service was reported.  The 
veteran's knee symptoms were said to have resolved.  

The veteran received VA outpatient treatment in August 1993 
after he sustained a twisting injury to his left knee while 
jogging.  A slight limp was noted and the knee was said to be 
a little stiff.  An effusion was reported and both collateral 
ligaments were loose, but the anterior cruciate ligament and 
the posterior cruciate ligament seemed good.  An x-ray showed 
postoperative changes and minor degenerative changes.  A 
probable joint effusion was reported.  The diagnostic 
impression was injury to the left knee.  

On a VA orthopedic examination conducted in February 1994 the 
veteran reported a history of trauma to his left knee in 1990 
while he was on active duty for which he underwent surgical 
repair of a ligament tear and a patella injury.  He 
complained that his left knee was unstable and that he had 
discomfort in the knee that interfered with sleeping.  It was 
said that the veteran was afraid to run, could not play 
sports, and could only climb stairs slowly.  He was reported 
to wear a knee brace and it was said that he might undergo VA 
surgery on the knee.  

On evaluation, the veteran had from 0 degrees of extension to 
140 degrees of flexion.  Swelling was reported and two scars 
were noted on the left knee.  One scar was 8 centimeters in 
length and the other scar was 12 centimeters in length.  
Lateral instability was noted, but flexion and extension of 
the left knee was normal.  An x-ray of the left knee showed 
postoperative and minimal degenerative changes in the knee.  
There was no effusion noted in the suprapatellar area.  The 
diagnosis was left knee instability with status post 
reconstructive surgery in 1990 and with minimal postoperative 
degenerative joint disease since August 1993.  

The veteran was seen by the VA as an outpatient in December 
1996 for a follow up check of his left knee.  Evaluation 
showed no effusion and no instability.

During a VA orthopedic examination in March 1997 the veteran 
said that he had been employed full time as a police officer 
ever since his discharge from service.  He said that he had 
no trouble getting in and out of a patrol car and had only 
aching pain in the knee while working.  The pain was such 
that he would get good relief if he took two 800-milligram 
Ibuprofen tablets.  He also reported a limitation of lateral 
movement of the left knee, particularly lateral turning 
movements.  

The veteran did not wear a knee brace and denied any swelling 
in the knee.  He reported early morning stiffness in the knee 
that would resolve after moving around routinely.  It was 
noted that the pain in his left knee did not hinder him in 
the performance of his duties and he had lost no time from 
work because of disability.  There was no particular increase 
in his knee pain as the workday progressed.  He specifically 
denied any flare-ups of pain, except when he was performing 
high impact exercise, such as jogging.  Under that 
circumstance the pain became significant, but there was no 
accompanying swelling or stiffness.  

The examiner commented that he did not feel that the veteran 
had any significant interference with his functional 
activities, although he was unable to play sports that 
required twisting and turning.  

On VA orthopedic examination in August 1999, the veteran said 
that his left knee would occasionally give way and that the 
left knee would also occasionally and unpredictably "stick" 
at 30 degrees of flexion.  It was reported that he was unable 
to pivot on the left leg because of pain.  The veteran was 
reportedly able to jog two miles and if he jogged any greater 
distance he would experience left knee pain.  It was also 
said that the veteran would experience periodic knee swelling 
with pivotal movements or with extended activity.  He 
reported that he had left knee pain at night, which increased 
with activity.  Cold weather would aggravate the knee 
discomfort, as would dampness.  

The veteran complained of knee stiffness, especially in the 
morning after a day of excessive activity.  He also said that 
he had knee pain getting into and out of his car.  It was 
also noted that the veteran complained of instability in the 
left leg particularly while jogging.  He said that he wore a 
brace when he attempted to be active athletically and he 
presented an old knee brace, which he felt needed to be 
refitted to allow him to function adequately.  

Evaluation revealed no quadriceps atrophy.  There was 
moderate crepitus with passive range of left knee movement 
from 0 degrees of extension to 105 degrees of flexion.  There 
was a 1+ effusion in the knee, as well as a 1+ positive 
Lachman, and a negative pivot shift test.  There was 10 
degrees of varus laxity of the left knee compared to 5 
degrees on the normal right side.  Range of motion in the 
left knee was from 0 degrees of extension with hyperextension 
of 10 degrees to 105 degrees of flexion that is limited by 
pain.  Knee flexion to 110 degrees can be forced with 
increased pain.  An x-ray of the left knee showed status post 
surgery with anterior cruciate ligament repair, mild 
degenerative joint disease, and a possible loose body or 
synovial calcification over the posterior lateral joint 
space.  No acute bony abnormality was noted.  

The examiner noted that the veteran indicated increased pain, 
fatigue, and weakness in the left leg with loss of endurance 
following repeated use of the left leg.  It was his 
impression that the veteran had marked limitation of motion 
in the left knee and that his residual function in the left 
knee was significantly limited by virtue of instability, 
swelling with activity, and increased pain with activity as 
well as giving way of the joint.  He said that the veteran's 
functional capacity will improve transiently with rest or 
inactivity but is again limited by pain swelling, and giving 
way with periods of increased activity.  

In his opinion, the arthritis in the left knee shown on x-ray 
together with clinical evidence of anterior cruciate laxity 
and relative instability in the joint resulted in a painful 
synovitis and effusion in the left knee with markedly limited 
range of motion compared to the right knee that significantly 
limited the veteran's ability to function due to pain, 
particularly if the level of activity is physically demanding 
such as jogging, turning, pivoting, or climbing.  

II. Legal Analysis

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A.§ 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Opinions by the VA General Counsel dated July 1, 1997have 
held that separate disability evaluations may be assigned for 
service-connected knee disability under the provisions of 38 
C.F.R. § 4.71(a), Diagnostic Codes 5003 and 5257 when a 
veteran is found to have both arthritis and instability of 
the knees.  VAOPGCPREC 9-98 (1998); VAOPGCPREC 23-97 (1997). 

In accordance with the above VA General Counsel Opinions, the 
veteran's right knee disability has been assigned a 10 
percent rating under Diagnostic Code 5257 based on 
subluxation and instability and a separate 10 percent rating 
for traumatic arthritis under Diagnostic Code 5010.  

Diagnostic Code 5010 provides that traumatic arthritis is 
evaluated under the criteria for 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Diagnostic Code 5003 provides that 
degenerative arthritis is to be rated on the basis of 
limitation of motion of the affected joint under the 
appropriate diagnostic code for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each such major joint group or minor joint 
group affected by limitation of motion.  In the absence of 
limitation of motion, a 20 percent evaluation is provided 
where there is X-ray evidence of involvement of two or more 
major joints, or two of more minor joint groups with 
occasional incapacitating exacerbation.  A 10 percent 
evaluation is provided where there is X-ray evidence of 
involvement of two or more major joints, or two of more minor 
joint groups without exacerbation.

Under the provisions of 38 C.F.R.§ 4.71, Diagnostic Code 
5257, a 10 percent evaluation may be assigned for slight 
recurrent subluxation or lateral instability of the knee.  A 
20 percent evaluation may be assigned for moderate recurrent 
subluxation or lateral instability of the knee.  A 30 percent 
evaluation may be assigned for severe recurrent subluxation 
or instability of the knee.  

Under the provisions of Diagnostic Codes 5260 and 5261, a 10 
percent evaluation is assigned if knee flexion is limited to 
45 degrees or if knee extension is limited to 10 degrees.  A 
20 percent evaluation is assigned if knee flexion is limited 
to 30 degrees or if knee extension is limited to 15 degrees.  
A 30 percent evaluation is assigned if knee flexion is 
limited to 15 degrees or if knee extension is limited to 20 
degrees.  

38 C.F.R.§ 4.59 (1999) provides that it is the intent of the 
rating schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability and as 
entitled to the minimum compensable rating for the joint.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2001), pertaining to functional impairment.  
The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  

On the veteran's most recent examination of his left knee in 
August 1999, the he was noted to have unforced flexion of the 
left knee to 105 degrees that was limited by pain.  (A full 
range of knee flexion is from the 0-degree position to the 
140 degree position.  38 C.F.R. § 4.71 (a), Plate II (2002).  
As such, the veteran lacked about 35 degrees of full flexion.  
Limitation of knee motion to this extent is not sufficient to 
warrant a rating in excess of 10 percent under the provisions 
of Diagnostic Codes 5260 and 5261.  There have been no other 
reports of a greater limitation of motion than was shown on 
the August 1998 examination.  The February 1994 VA 
examination revealed a range of motion from 0 to 140 degrees-
-essentially normal motion.

The provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.45 as well as 
the decision of the Court in DeLuca v. Brown have also been 
considered.  Although the most recent examiner found that the 
veteran had "significant" limitation in function, left knee 
pain was reported only after the veteran achieved 105 degrees 
of flexion.  Functional limitation was reported only after 
fairly vigorous activities.  For instance, the veteran noted 
pain after jogging two miles, periodic swelling after pivot 
movements or extensive activity.  Earlier examinations did 
not report a more severe level of functional impairment.  On 
the March 1997 examination the examiner found that the 
veteran did not have any significant interference with 
functional activities other than an inability to participate 
in sports.  The evidence of record does not otherwise show 
that there is functional impairment that would equate to the 
limitation of motion necessary for an evaluation in excess of 
10 percent under Diagnostic Codes 5260 and 5261.  

During the veteran's August 1999 examination, a 1+ effusion 
was noted in the left knee joint and there was evidence of 
knee instability such as a positive anterior drawer sign and 
a positive Lachman sign.  Accordingly, the veteran was 
recently assigned a separate 10 percent rating for 
instability of the left knee, status post ACL reconstruction 
under the provisions of Diagnostic Code 5257.  

An evaluation in excess of 10 percent under Diagnostic Code 
5257 requires findings indicative of moderate recurrent 
subluxation or lateral instability of the left knee.  In the 
Board's opinion, the findings reported on the veteran's most 
recent orthopedic examination do not meet the criteria for a 
20 percent rating under this diagnostic code.  The veteran 
reported that he has only occasional giving way and locking 
in the left knee.  His functional impairment as discussed 
above is not suggestive of more than mild instability or 
subluxation.  

Not withstanding the reports of painful synovitis and 
effusion, he retains the ability to jog long distances, and 
has only 1 plus ligament laxity.  He has been able to 
maintain his employment as a police officer.  As such this 
aspect of the veteran's service connected left knee disorder 
is adequately reflected by the separate 10 percent evaluation 
currently in effect for the veteran's service connected 
instability of the left knee, status post ACL reconstruction. 

Because the currently assigned 10 disability rating for the 
veteran's service connected instability of the left knee, 
status post ACL reconstruction and the 10 percent rating now 
in effect for his service connected degenerative arthritis of 
the left knee reflect the greatest degree of impairment in 
the left knee since May 21, 1993, the effective date of the 
grant of service connection, there is no basis for "staged 
ratings" pursuant to Fenderson v. West, 12 Vet. App. 119 
(1999).


ORDER

An initial evaluation in excess of 10 percent for 
degenerative arthritis of the left knee is denied.  

An initial evaluation in excess of 10 percent for instability 
of the left knee, status post ACL reconstruction is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

